DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 states “a first center position… a second center portion”.  The Office assumes that there is a typographical error such that the two related terms should have been congruent such that the claim language would read either “a first center portion… a second center portion” or “a first center position… a second center position”.  The Office shall assume: “a first center portion… a second center portion”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakazawa (US 2007/0222777 A1).

Regarding Claim 1, Nakazawa discloses a substrate connection structure (Fig 1, Fig 5) by which one or more wiring substrates (110”; [0036,0051]; “first substrate”) each of which connects a first electronic component (120; [0036]; “second substrate”) and a second electronic component (130; [0036]; “third substrate”) respectively so that to the first electronic component (110”) and the second electronic component (130) are electrically connected to each other (Abstract, [0003,0006,0012,0014,0023,0054], Claim 1), wherein the first electronic component (120) includes a plurality of first electronic component terminal portions (125t; [0046]) connected to the wiring substrate (110”), the second electronic component (130) includes a plurality of second electronic component terminal portions (135u; [0053]) connected to the wiring substrate (110”), the one or more wiring polyimide”) having an insulating property ([0038]), a first terminal portion (115t; [0057]) that is provided on the base (111), connected to corresponding one of the plurality of first electronic component terminal portions (125t), and has an elongated shape (see Fig 1-5), and a second terminal portion (115u”; [0057]) that is provided on the base (111), connected to corresponding one of the plurality of second electronic component terminal portions (135u), and has an elongated shape (see Fig 1-5), the first terminal portions (115t) are disposed side by side (see Fig 5) in a first array direction (left-right direction as seen in Fig 5), and extend by being inclined (see Fig 5) relative to the first array direction so that extended lines (not labeled; see Fig 5; [0040-0041]) of the first terminal portions (115t) in a first extension direction cross at a first intersection (P1; [0040,0041]), the second terminal portions (115u”) are disposed side by side in a second array direction (left-to-right direction as seen in Fig 5), and extend by being inclined (see Fig 5) relative to the second array direction so that extended lines (not labeled; see Fig 5; [0040-0041]) of the second terminal portions (115u”) in a second extension direction cross at a second intersection (P2; [0040-0041]), and a first intersection direction (a direction along intersecting lines in Fig 5 between 115t and P1) directed from a first center (position) (a virtual center portion between terminal portions 115t) in array of the first terminal portions (115t) to the first intersection (P1) and a second intersection direction (a direction along intersecting lines in Fig 5 between 115u” and P2) directed from a second center portion (a virtual center portion between terminal portions 115u”) in array of the second terminal portions (115u”) to the second intersection (P2) are the same direction (structure shown per Fig 5 is equivalent to the Applicant’s claimed invention).

Regarding Claim 2, Nakazawa further discloses the substrate connection structure (Fig 1,5), wherein the plurality of first electronic component terminal portions (115t) are disposed side by side (see Fig 5 showing pads side-by-side) in the first array direction (left-right direction as seen in Fig 5) and extend by being inclined relative (see Fig 5 showing inclination) to the first array direction (left-right direction as seen in Fig 5) so that extended lines (not labeled; see Fig 5; [0040-0041]) of the plurality of first electronic component terminal portions (115t) in the first extension direction cross at the first intersection (P1), and the plurality of second electronic component terminal portions (115u”) are disposed side by side in the second array direction (left-to-right direction as seen in Fig 5; note that the claim language does not prevent the first array direction to be the same as the second array direction) and extend by being inclined (see Fig 5 showing inclination) relative to the second array direction so that extended lines (not labeled; see Fig 5; [0040-0041]) of the plurality of second electronic component terminal portions (115u”) in the second extension direction cross at the second intersection (P2).

Regarding Claim 3, Nakazawa further discloses the substrate connection structure (Fig 1,5), wherein the base (111; [0037-0038]) has flexibility ([0037]) and each of the one or more wiring substrates (110”) forms a flexible substrate ([0037-0038]).

Regarding Claim 9, Nakazawa further discloses the substrate connection structure (Fig 1,5), wherein the first electronic component (120) is a display panel ([0043]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 – 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa (US 2007/0222777 A1) as applied to claims 1 and 9 above and further in view of Lee (US 2016/0104692 A1).

Regarding Claim 4, Nakazawa discloses the limitations of the preceding claim.
Nakazawa does not explicitly disclose the substrate connection structure, wherein the one or more wiring substrates comprise a plurality of wiring substrates, and the plurality of wiring substrates are provided so as to extend across the first electronic component and the second electronic component.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure as disclosed by Nakazawa, wherein the one or more wiring substrates comprise a plurality of wiring substrates, and the plurality of wiring substrates are provided so as to extend across the first electronic component and the second electronic component as taught by Lee, in order to receive data, control signals, assist in displaying an image, allow for a more compact structure and increase reliability (Lee, [0005-0006,0044-0046,0072-0074]).

Regarding Claim 5, Nakazawa in view of Lee teaches the limitations of the preceding claim and Nakazawa further teaches the substrate connection structure (Fig 1,5), wherein first intersection directions (P1) of all of the plurality of wiring substrates (110”) are forward directions (for example, towards 110 is forward; note that the claim language does not establish a datum of reference to establish “forward” or backwards).



Regarding Claim 10, Nakazawa discloses the limitations of the preceding claim.
Nakazawa does not explicitly disclose the substrate connection structure, wherein the one or more wiring substrates comprise a plurality of wiring substrates, and the plurality of wiring substrates are provided along an outer peripheral edge of the display panel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure as disclosed by Nakazawa, wherein the one or more wiring substrates comprise a plurality of wiring substrates, and the plurality of wiring substrates are provided along an outer peripheral edge of the display panel as taught by Lee, in order to receive data, control signals, assist in displaying an image, allow for a more compact structure and increase reliability (Lee, [0005-0006,0044-0046,0072-0074]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa (US 2007/0222777 A1) in view of Lee (US 2016/0104692 A1) as applied to claim 4 above and further in view of Bae (US 2019/0281699 A1).

Regarding Claim 6, Nakazawa in view of Lee teaches the limitations of the preceding claim.
Nakazawa does not disclose wherein the plurality of wiring substrates include wiring substrates in the first intersection direction that are reversed in direction with other wiring substrates.
Bae teaches of a substrate connection structure (Fig 1-4,14), calculating a ΔX and ΔY ([0192-0206]) between a first electronic component (110) and a wiring substrate (120) and Bae states ([0126-0127]) “Hereinafter, an electrical connection structure of the first to third electronic components 110, 120, and 130 will be described in more detail by referring to the pad region of the display panel 110 and the output pad region OPP-120 of the flexible wiring substrate 122. An electrical connection structure of the second electronic component 120 and the third electronic component 130 may correspond to an electrical connection structure of the pad portion of the display panel 110 and the output pad OPP-120 of the flexible wiring substrate 122 described later”.  As seen in Fig 1, ΔX and ΔY for the second electronic component (130) would be in a reverse direction.  Bae also teaches of a substrate connection structure (Fig 15), wherein a wiring substrates (120) include ones first intersection directions (in A2 direction) of which are reverse to each other ([0215]; for example the direction as shown in Fig 14B; note that the claim language does not establish a datum of reference to establish reversal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure as taught by Nakazawa in view of Lee, wherein the plurality of wiring substrates include wiring substrates in the first intersection direction that are reversed in direction with other wiring substrates, such that the first component is adjusted in one direction as shown in Bae (Fig 14) and a second component is adjusted in the opposite direction as shown in Bae (Fig 15), wherein the wiring substrates include ones first intersection directions of which are reverse to each other as taught by Bae (Fig 1,14,15), since it has been held that mere St. Regis Paper Co. v. Bemis, Co., 193 USPQ 8 (1977)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa (US 2007/0222777 A1) as applied to claim 10 above, and further in view of Yamaguchi (US 2017/0196133 A1).

Regarding Claim 7, Nakazawa discloses the limitations of the preceding claim and further discloses the substrate connection structure (Fig 1,5), wherein the first terminal portion (115t) and the plurality of first electronic component terminal portion (125t) are connected and the second terminal portion (115u”) and the plurality of second electronic component terminal portion (135u) are connected (Abstract, [0006,0023,0032,0036]) each.
Nakazawa does not disclose wherein the first terminal portions and the plurality of first electronic component terminal portions are connected, and the second terminal portions and the plurality of second electronic component terminal portions are connected, each via a conductive material composed of a thermosetting resin material.
Yamaguchi teaches of a substrate connection structure (Fig 1-13), wherein a first terminal portion (24) and the first electronic component terminal portion (26) are connected and composed of a thermosetting resin material ([0014,0069]; “anisotropic conductive material 27 is constituted by a large number of the conductive particles 27a and a binder 27 in which the large number of conductive particles 27a are dispersion compounded”, “binder 27b is made of a thermosetting resin material and has a curing temperature of approximately 100° C. to 120° C.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure as disclosed by Nakazawa, wherein the conductive material is composed of a thermosetting resin material as taught by Yamaguchi, in order to provide an anisotropic conductive material, in order to control the curing temperature, and when the voltage receiving part receives a voltage, heat is generated by the heat generating part, and thus this heat can be used for thermosetting of the binder of the anisotropic conductive material (Yamaguchi, [0014,0069]), such that the first terminal portions and the plurality of first electronic component terminal portions are connected, and the second terminal portions and the plurality of second electronic component terminal portions are connected, each via a conductive material composed of a thermosetting resin material.


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera (US 2007/0195763 A1) in view of Nakazawa (US 2007/0222777 A1).

Regarding Claim 1, Onodera discloses a substrate connection structure (Fig 8) by which one or more wiring substrate (220; [0070-0073]; “flexible wiring board”) each of which connects a first electronic component (210; [0070-0073]) and a second electronic component (230) respectively so that the first electronic component (210) and the second electronic component (230) are electrically connected to each other, wherein the first electronic component (210) includes a plurality of first electronic component terminal portion (215t; [0070-0073]) connected to the wiring substrate (220), the second electronic component (230) includes a plurality of second electronic component terminal portion (225u; [0070-0073]) connected to the wiring substrate (220), the one or more wiring substrates (220) each include a base (221) having an insulating property ([0047]), a first terminal portion (225t; [0070-0073]) that is provided on the base (221), connected to corresponding one of the plurality of first electronic component terminal portion (215t), and has an elongated shape (see Fig 8), and a second terminal portion (235u; [0070-0073]) that is provided on the base (221), connected to corresponding one of the plurality of second electronic component terminal portion (225u), and has an elongated shape (see 8), the first terminal portions (225t) are disposed side by side (see Fig 8) in a first array direction (left-to-right direction as seen in Fig 8), the second terminal portions (225u) are disposed side by side in a second array direction (left-to-right direction as seen in Fig 8; note that the claim language does not prevent the first array direction to be the same as the second array direction).

Nakazawa teaches of a substrate connection structure (Fig 1, Fig 5) by which one or more wiring substrates (110”; [0036,0051]; “first substrate”) each of which connects a first electronic component (120; [0036]; “second substrate”) and a second electronic component (130; [0036]; “third substrate”) respectively that to the first electronic component (110”) and the second electronic component (130) are electrically connected to each other (Abstract, [0006,0023]), wherein the first electronic component (120) includes a plurality of first electronic component terminal portions (125t; [0046]) connected to the wiring substrate (110”), the second electronic component (130) includes a plurality of second electronic component terminal portions (135u; [0053]) connected to the wiring substrate (110”), the one or more wiring substrates (110”) each include a base (111; [0037-0038]; “polyimide”) having an insulating property ([0038]), a first terminal portion (115t; [0057]) that is provided on the base (111), connected to corresponding one of the plurality of first electronic component terminal portions (125t), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure as disclosed by Onodera, wherein a plurality of first terminal portions are disposed side by side in a first array 

Regarding Claim 8, Onodera further discloses the substrate connection structure (Fig 8), wherein the second electronic component (230) is a driver mounting substrate ([0071]; “a semiconductor chip serving as a driving circuit and other electronic components on the substrate 231 such as a wiring pattern and an integrated circuit chip (semiconductor chip) serving as a drive circuit”; [0047]; “the connecting board 120 may have various electronic components such as an integrated circuit chip (a semiconductor chip) 122 having a driving circuit”) and a driver (232; [0071]; “a semiconductor chip serving as a driving circuit and other electronic components on the substrate 231 such as a wiring pattern and an integrated circuit chip (semiconductor chip) serving as a drive circuit”) is mounted on the driver mounting substrate (230).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa (US 2007/0222777 A1) in view of Lee (US 2016/0104692 A1) as applied to claim 10 above, and further in view of Shikina (US 2007/0117415 A1).

Regarding Claim 11, Nakazawa in view of Lee teaches the limitations of the preceding claim.
Nakazawa does not explicitly disclose the substrate connection structure, wherein a plurality of second electronic components are connected to the display panel.
Shikina teaches of a substrate connection structure (Fig 6), wherein a plurality of second electronic components (20,30,40,50; [0076-0080]) are connected to a display panel (10; [0076-0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure as taught by Nakazawa in view of Lee, wherein a plurality of second electronic components are connected to the display panel as taught by Shikina, in order to provide a drive circuit that is connected at both sides of scanning lines, in order to prevent signal delay, in order to allow for the same voltage signal from both sides of one signal line or one scanning line and in order to allow for a large-screen panel (Shikina, [0076-0080]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ROSHN K VARGHESE/Examiner, Art Unit 2896